    Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

CRUM & FORSTER SPECIALTY                       )
INSURANCE COMPANY,                             )
                                               )
                      Plaintiff,
                                               )
       v.
                                               )   Case No.:        1:21-cv-04291
TIMBER’S EDGE BUILDERS, LLC; and               )
ERIC FARIAS,                                   )
                                               )
                      Defendants.              )
                                               )


                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Crum & Forster Specialty Insurance Company (“CFSIC”), by and through its

undersigned counsel, as and for its Complaint for Declaratory Judgment against Defendants,

TIMBER’S EDGE BUILDERS, LLC (“Timber’s Edge”) and ERIC FARIAS (“Farias”), states as

follows:

                                   NATURE OF THE ACTION

       1.      This is an action for declaratory judgment pursuant to Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 2201. In this action, CFSIC seeks a determination of its

rights and obligations under an insurance policy it issued to Named Insured Artugo Rogel dba

Rhino Construction Solutions (“Rhino”) in connection with an underlying complaint, which

asserts certain claims against Timber’s Edge, a putative additional insured.

                                   JURISDICTION AND VENUE

       2.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 2 of 14 PageID #:2




action is between citizens of different states and the amount in controversy exceeds $75,000.

        4.     Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. §

1391(b), as Defendant Timber’s Edge resides in this district.

        5.     Plaintiff CFSIC is a corporation organized and existing under the laws of the state

of Delaware, with its main administrative offices located in Morristown, New Jersey. At all

relevant times, CFSIC was authorized to conduct business in the State of Illinois.

        6.     Defendant Timber’s Edge is an Illinois corporation with its principal place of

business in Northbrook, Illinois.

        7.     Upon information and believe, Defendant Farias is a resident and citizen of

Illinois.

        8.     The Underlying Action (as defined herein) is pending in the Circuit Court of Cook

County, Illinois.

        9.     CFSIC issued an insurance policy to Rhino as described more fully below.

        10.    Defendant Timber’s Edge has sought coverage as a putative additional insured

under said policy in connection with the claims asserted against it in the Underlying Action.

        11.    The scope of the coverage available to Timber’s Edge is governed by the terms,

conditions, and exclusions of the policy.

        12.    Plaintiff CFSIC does not assert any claims against Defendant Farias in this

Complaint and he has been named as a defendant in this action solely as a necessary party.

                                THE UNDERLYING ACTION

        13.    On December 27, 2019, Farias filed a complaint a lawsuit styled Eric Farias v.

Kogen Friedman Development, Inc. f/k/a KZF Development, Inc., Case No. 19-L-14285, in the

Circuit Court of Cook County, Illinois (the “Underlying Action”). On March 29, 2021, Farias



                                                2
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 3 of 14 PageID #:3




filed an amended complaint (“Amended Complaint”) in the Underlying Action, adding Timber’s

Edge as a defendant. A true and correct copy of the Amended Complaint is attached hereto as

Exhibit A.

       14.     The Amended Complaint alleges, inter alia, that on or before November 16, 2017,

Timber’s Edge owned and/or was in control of the erection, construction, repairs, alteration,

removal and/or painting of a certain building or structure located at Saunders and Dundee Roads,

in Northbrook, Illinois (the “Premises”). Ex. A at Count IV, ¶ 2.

       15.     The Amended Complaint further alleges that, at the aforementioned time, Farias

was employed as a carpenter by Rhino and was on the Premises lawfully and in furtherance of

his work. Ex. A at Count IV, ¶ 3.

       16.     The Amended Complaint further alleges that Timber’s Edge was present during

the course of such restoration, construction, and defendant, and participated in coordinating the

work being done, designated various work methods, maintained and checked the work in

progress, and participated in the scheduling of work and the inspection of work on the Premises.

Ex. A at Count IV, ¶ 4.

       17.     The Amended Complaint further alleges that Timber’s Edge had the authority to

stop or refuse the work and materials, and to order changes in the work in the event it was being

performed in a dangerous manner. The Amended Complaint further alleges that Timber’s Edge

self-performed certain work through its direct employees and agents. Ex. A. at Count IV, ¶ 4.

       18.     The Amended Complaint further alleges that, at the aforementioned time and

place, Farias was working at an unsecured height on the deck area of the building located at the

Premises nailing the trim joints in place, when an improperly constructed chimney/wall caused

the Farias to fall approximately 10 feet, causing injury. Ex. A at Count IV, ¶ 11.



                                                 3
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 4 of 14 PageID #:4




       19.     The Amended Complaint further alleges that, at the aforementioned time and

place, Timber’s Edge had a duty to exercise reasonable care in the construction on the Premises,

to maintain the Premises in a safe condition, and to provide those employed on the Premises with

a safe place to work. Ex. A at Count IV, ¶¶ 5, 6.

       20.     The Amended Complaint alleges that Timber’s Edge was negligent in one or more

of the following ways: failed to make a reasonable inspection of the Premises and work when it

knew, or should have known, that said inspection was necessary to prevent injury to the Farias;

improperly operated, managed, maintained and controlled the Premises; failed to provide a safe

workplace; failed to warn of the dangerous conditions existing on the Premises; failed to properly

construct, secure, and maintain the building, chimney, and walls; allowed access to the deck to

perform work without fall protection; and/or failed to require adequate hoisting implements for

the movement and/or placement of walls. Ex. A at Count IV, ¶ 12.

       21.     The Amended Complaint further alleges that, as a direct and proximate cause of

Timber’s Edge’s negligent acts and omissions, Farias suffered injuries of a personal, permanent,

and pecuniary nature. Ex. A at Count IV, ¶ 13.

       22.     The Amended Complaint asserts the following causes of action against Timber’s

Edge based on the aforementioned conduct: Count IV – Construction Negligence; Count V –

Negligence; and Count VI – Premises Liability.

                                      THE POLICY

       23.     CFSIC issued Commercial General Liability Policy No. BAK-32649-1 (the

“Policy”) to named insured Artugo Rogel DBA Rhino Construction Solutions, effective from

August 9, 2017 to August 9, 2018. A true and correct certified copy of the Policy is attached

hereto as Exhibit B.



                                                    4
      Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 5 of 14 PageID #:5




        24.        The Policy provides Commercial General Liability insurance subject to a

$1,000,000 Each Occurrence limit of liability and a $2,000,000 General Aggregate. Ex. B at p.

27.

        25.        Coverage A under the Commercial General Liability Coverage Part of the Policy

provides, in pertinent part, as follows:

        SECTION I – COVERAGES

        COVERAGE A BODILY INJURY AND PROPERTY DAMAGE

        1. Insuring Agreement

              a. We will pay those sums that the insured becomes legally obligated to pay
                 as damages because of “bodily injury” or “property damage” to which this
                 insurance applies. We will have the right and duty to defend the insured
                 against any “suit” seeking those damages. However, we will have no duty
                 to defend the insured against any “suit” seeking damages for “bodily
                 injury” or “property damage” to which this insurance does not apply. We
                 may, at our discretion, investigate any “occurrence” and settle any claim
                 or "suit" that may result. But: […]

                                                  ***

              b. This insurance applies to “bodily injury” and “property damage” only if:

                   (1) The “bodily injury” or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”; […]

                                                  ***

        2. Exclusions

              This insurance does not apply to:

                                                  ***
              e.      Employer's Liability

                      "Bodily injury" to:

                      (1) An “employee” of the insured arising out of and in the course of:

                         (a)     Employment by any insured; or

                                                   5
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 6 of 14 PageID #:6




                        (b)     Performing duties related to the conduct of any insured's
                                business; or

                     (2) The spouse, child, parent, brother or sister of that “employee” as a
                         consequence of Paragraph (1) above.

                     This exclusion applies whether the insured may be liable as an
                     employer or in any other capacity and to any obligation to share
                     damages with or repay someone else who must pay damages because
                     of the injury.

                     This exclusion does not apply to liability assumed by the insured under
                     an “insured contract”.

                                                 ***

Ex. B at pp. 29, 30.

       26.       SECTION II – WHO IS AN INSURED of the Policy provides, in pertinent part,

as follows:

       1. If you are designated as in the Declarations as:

              a. An individual, you and your spouse are insureds, but only with respect to
                 the conduct of a business of which you are the sole owner.

                                                ***

       27.       SECTION V – DEFINITIONS of the Policy includes the following relevant

definitions:

                                                 ***

       3.      “Bodily injury” means bodily injury, sickness or disease sustained by a
               person, including death resulting from any of these at any time.

                                                 ***

       5.      “Employee” includes a “leased worker”. “Employee” does not include a
               “temporary worker”.

                                                 ***




                                                  6
       Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 7 of 14 PageID #:7




          10. “Leased worker" means a person leased to you by a labor leasing firm under
              an agreement between you and the labor leasing firm, to perform duties
              related to the conduct of your business. "Leased worker" does not include a
              "temporary worker".

                                                    ***

          13. “Occurrence” means an accident, including continuous or repeated
              exposure to substantially the same general harmful conditions.

                                                    ***

          19. “Temporary worker"1 means any person who is:

                 a. furnished to you to substitute a permanent “employee”;
                 b. a short-term worker; or
                 c. not an “employee” or “volunteer worker”.
                                                   ***

Ex. B at pp. 41-42, 59.

          28.      The Policy contains a Contractors Coverage Limitations and Audit Endorsement

(form SB051-0615) which provides, in pertinent part, as follows:

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                               CAREFULLY.

                   CONTRACTORS COVERAGE LIMITATIONS AND AUDIT

          This endorsement modifies insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE PART
          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

          A. SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
             PROPERTY DAMAGE LIABILITY, 2. Exclusions, e. Employer’s
             Liability, and SECTION I – COVERAGES, PRODUCTS/COMPLETED
             OPERATIONS, BODILY INJURY AND PROPERTY DAMAGE
             LIABILITY, 2. Exclusions, e. Employer’s Liability, are deleted and
             replaced with the following:

                This insurance does not apply to:



1
    As amended by the Contractors Coverage Limitations and Audit Endorsement (form SB051-0615).

                                                     7
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 8 of 14 PageID #:8




             e.      Employer's Liability

                     “Bodily injury” to:

                     (1) An “employee” or “temporary worker” of any insured arising out
                         of and in the course of:

                        (a) Employment by any insured; or
                        (b) Performing duties related to the conduct of any insured's
                            business;

                     (2) A fellow “employee” or “temporary worker” of any insured arising
                         out of and in the course of such employment when the insured is
                         an “executive officer” of such employer; or

                     (3) The spouse, child, parent, brother or sister of that “employee” or
                         “temporary worker” as a consequence of Paragraph (1) above.

                     This exclusion applies:

                     (1) Whether an insured may be liable as an employer or in any other
                         capacity;

                     (2) To any obligation to share damages with or repay someone else
                         who must pay damages because of the injury; or

                     (3) To any liability assumed under any contract or agreement.

                                                ***

Ex. B at p. 58.

       29.        The Policy contains an Additional Insured – Owners, Lessees or Contractors-

Scheduled Person or Organization Endorsement (form CG 20 10 07 04), which provides, in

pertinent part, as follows:

        ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –
                 SCHEDULED PERSON OR ORGANIZATION

       This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART




                                                  8
     Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 9 of 14 PageID #:9




                                           SCHEDULE

       Name Of Additional Insured Person(s)
            Or Organization(s):                            Location(s) of Covered
                                                                Operations
      All persons      or organizations as            Various
      required by      written contract with
      the insured
      It is further    agreed that this insurance shall be primary and non-
      contributory      but only in the event of a named insured’s sole
      negligence

                                                ***

       A. Section II – Who Is An Insured is amended to include as an additional
       insured the person(s) or organization(s) shown in the Schedule, but only with
       respect to liability for “bodily injury”, “property damage” or “personal and
       advertising injury” caused, in whole or in part, by:


       1. Your acts or omissions; or

       2. The acts or omissions of those acting on your behalf;

       in the performance of your ongoing operations for the additional insured(s) at the
       location(s) designated above.

                                                ***

Ex. B at p. 54.

                                           THIS DISPUTE

       30.        CFSIC received notice that coverage is sought by Timber’s Edge under the Policy

in connection with the claims asserted against it in the Underlying Action.

       31.        CFSIC has determined through its coverage investigation that it owes no

obligation to defend or indemnify Timber’s Edge in connection with the claims asserted against

it in the Amended Complaint filed in the Underlying Action.




                                                 9
   Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 10 of 14 PageID #:10




        32.     CFSIC has advised Timber’s Edge in writing that it disclaims any obligation

under the Policy to provide it a defense to or indemnify them in connection with the claims

asserted against it in the Underlying Action.

        33.     CFSIC now brings this action to obtain a judicial declaration that the Policy

provides no defense or indemnity obligations to Timber’s Edge in connection with the claims

asserted against it in the Underlying Action.

                                            COUNT I

                    (No Duty to Defend or Indemnify Timber’s Edge -
         Timber’s Edge Does Not Qualify As An Additional Insured on the Policy)

        34.     CFSIC incorporates by reference herein paragraphs 1 through 34, as if the same

were fully set forth at length.

        35.     The Additional Insured – Owners, Lessees or Contractors-Scheduled Person or

Organization Endorsement contained in the Policy provides, in pertinent part, that “Section II –

Who Is An Insured is amended to include as an additional insured the person(s) or

organization(s) shown in the Schedule, but only with respect to liability for ‘bodily injury’…

caused, in whole or in part, by: [y]our acts or omissions; or [t]he acts or omissions of those

acting on your behalf; in the performance of your ongoing operations for the additional

insured(s) at the location(s) designated above. Under “Name of the Additional Insured Person(s)

or Organization(s), the Schedule of the Endorsement states “[a]ll persons or organizations as

required by written contract with the insured” and under “Location(s) of Covered Operations”

states “various.” Ex. B at p. 54.

        36.     To qualify as an additional insured under the Additional Insured – Owners,

Lessees or Contractors-Scheduled Person or Organization Endorsement contained in the Policy,

there must be a written contract between Timber’s Edge and Rhino in which Rhino agreed to


                                                10
   Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 11 of 14 PageID #:11




name Timber’s Edge as an additional insured on the Policy for the work performed on the

Premises at the time of the incident.

        37.      In support of its request for coverage as an additional insured under the Policy for

the claims asserted against it in the Underlying Action, Timber’s Edge has provided CFSIC with

a contract between Rhino and Timber’s Edge dated January 8, 2018 – which is subsequent to the

November 16, 2017 incident involving Farias which is the subject of the Underlying Action. A

copy of said contract is attached hereto as Exhibit C.

        38.      Timber’s Edge has not established the existence, at the time of the incident which

is the subject of the Underlying Action, of a written contract requiring Rhino to obtain additional

insured coverage for Timber’s Edge under its insurance policies with respect to the work being

performed on the Premises, as required to confer Timber’s Edge with additional insured status

under the Policy pursuant to the Additional Insured – Owners, Lessees or Contractors-Scheduled

Person or Organization Endorsement contained in the Policy.

        39.      Accordingly, CFSIC disclaims any obligation under the Policy to defend or

indemnify Timber’s Edge connection with the claims asserted against it in the Underlying Action

because Timber’s Edge does not qualify as an insured or additional insured under the Policy.

        WHEREFORE, CFSIC seeks a judgment that it owes no duty to defend or indemnify

Timber’s Edge in connection with the claims asserted against it in the Amended Complaint filed

in the Underlying Action.

                                             COUNT II

                        (No Duty to Defend or Indemnify Timber’s Edge -
              Exclusion a. (Employer’s Liability) of Coverage A Precludes Coverage)

        40.      CFSIC incorporates by reference herein paragraphs 1 through 40, as if the same

were fully set forth at length.


                                                  11
   Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 12 of 14 PageID #:12




           41.   Exclusion e. (Employer’s Liability) of Coverage A – Bodily Injury and Property

Damage Liability of the Commercial General Liability Part of the Policy, as amended by the

Contractors Coverage Limitations and Audit Endorsement, provides, in pertinent part, that the

Policy does not apply to “bodily injury” to “an ‘employee’ or ‘temporary worker’ of any insured

arising out of and in the course of: [e]mployment by any insured; or [p]erforming duties related

to the conduct of any insured’s business. Exclusion e. further provides that this exclusion applies

“[w]hether an insured may be liable as an employer or in any other capacity,” to “any obligation

to share damages with or repay someone else who must pay damages because of the injury,” or

to “any liability assumed under any contract or agreement.” Ex. B at p. 58.

           42.   The Policy defines “employee” to include a “leased worker,” but not a “temporary

worker.” The Policy defines “leased worker” to mean “a person leased to you by a labor leasing

firm under an agreement between you and the labor leasing firm, to perform duties related to the

conduct of your business.” However, the Policy states that a “[l]eased worker” does not include a

“temporary worker,” which is defined as any person who is: “furnished to you to substitute a

permanent ‘employee’”; “a short-term worker”; or “not an ‘employee’ or ‘volunteer worker’.”

Ex. B at pp. 41-43, 59.

           43.   The Amended Complaint alleges that, at the time of his fall at the Premises on

November 16, 2017, Farias was employed as a carpenter by Rhino and further alleges that Farias’

injuries occurred while he was performing said work on the building for Rhino. Ex. A at Count

IV, ¶ 3.

           44.   The Amended Complaint seeks to impose liability against Timber’s Edge for

damages because of “bodily injury” to an “employee” of an insured [Rhino] arising out of and in




                                                12
   Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 13 of 14 PageID #:13




the course of employment by an insured [Rhino] and/or performing duties related to the conduct

of an insured [Rhino’s] business.

       45.     Accordingly, even if Timber’s Edge qualified as an additional insured on the

Policy (which CFSIC expressly denies), the Policy would not afford coverage to Timber’s Edge

for the claims asserted against it in the Underlying Action because exclusion e. (Employer’s

Liability) of Coverage A of the Commercial General Liability Coverage Part of the Policy

operates to preclude coverage for such claims.

       WHEREFORE, CFSIC seeks a judgment that it owes no duty to defend or indemnify

Timber’s Edge in connection with the claims asserted against it in the Amended Complaint filed

in the Underlying Action.

                                    PRAYER FOR RELIEF

       Plaintiff Crum & Forster Specialty Insurance Company hereby respectfully requests the

entry of an order and judgment in its favor and against Defendant Timber’s Edge Builders, LLC,

declaring as follows:

       a. This court has jurisdiction over the parties and the subject matter of this
          litigation;

       b. The Policy does not provide coverage to Defendant Timber’s Edge Builders,
          LLC for the claims asserted against it in the Amended Complaint filed in the
          Underlying Action;

       c. Crum & Forster Specialty Insurance Company does not owe a duty under the
          Policy to defend or reimburse defense costs incurred by Defendant Timber’s
          Edge Builders, LLC in connection with the claims asserted against it in the
          Amended Complaint filed in the Underlying Action;

       d. Crum & Forster Specialty Insurance Company does not owe a duty under the
          Policy to indemnify Defendant Timber’s Edge Builders, LLC in connection
          with the claims asserted against it in the Amended Complaint filed in the
          Underlying Action;




                                                 13
   Case: 1:21-cv-04291 Document #: 1 Filed: 08/11/21 Page 14 of 14 PageID #:14




      e. Crum & Forster Specialty Insurance Company is entitled to an award of its
         costs; and

      f. Such other further relief as this Court deems just and appropriate.

                                    Respectfully Submitted,

                                    CRUM & FORSTER SPECIALTY INSURANCE
                                    COMPANY

Dated: August 11, 2021
                            By:     s/James J. Hickey
                                    James J. Hickey
                                    One of the Attorneys for Plaintiff
                                    Crum & Forster Specialty Insurance Company


                                    James J. Hickey (Illinois Bar No. 6198334)
                                    James.Hickey@kennedyslaw.com
                                    Julie Klein (Illinois Bar No. 6316842)
                                    Julie.Klein@kennedyslaw.com
                                    KENNEDYS CMK
                                    100 North Riverside Plaza, Suite 2100
                                    Chicago, IL 60606
                                    Phone: (312) 800-5000
                                    Fax: (312) 207-2110




                                              14
